Citation Nr: 0208703	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left calf pain, tarsal 
tunnel syndrome, and L5-S1 nerve root irritation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied his claims of service connection for left calf pain, 
tarsal tunnel syndrome, and L5-S1 nerve root irritation as 
not well grounded.

In connection with this appeal, the veteran requested and was 
scheduled for a hearing at the RO before the undersigned in 
June 2001.  Although he was notified of the time and date of 
the hearing by mail sent to his last known address, he failed 
to appear and neither furnished an explanation for his 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2001), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  
Accordingly, the Board will proceed with consideration of his 
claims based on the evidence of record.  

In June 2001, the Board remanded this case for further 
development of the evidence.  The Board notes that the RO 
completed the requested development satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Left calf pain, tarsal tunnel syndrome, and L5-S1 nerve root 
irritation are not shown to be related to the veteran's 
active service.


CONCLUSION OF LAW

Left calf pain, tarsal tunnel syndrome, and L5-S1 nerve root 
irritation were not incurred in active military service.  38 
U.S.C. §§  1110, 1131, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

On September 1967 report of medical history for induction, 
the veteran reported, in pertinent part, "foot trouble."  
An examiner's notation indicated flat feet.  The 
corresponding report of medical examination reflected mild 
pes planus.

December 1967 service medical records indicated that the 
veteran was to see a podiatrist.  The podiatrist subsequently 
prescribed a certain type of inserts for the veteran's boots.  
The podiatrist diagnosed pes planus.  

According to the service medical records, he visited to 
podiatry clinic several times in March 1968.  A diagnosis of 
chronic flat feet was indicated.  

The veteran's October 1969 discharge examination report was 
essentially normal.  His PULHES profile was perfect in all 
respects but vision.  See generally Hanson v. Derwinski, 1 
Vet. App. 512, 514 (1991) (explaining the military medical 
profile system).  However, the veteran did report foot 
trouble on the accompanying report of medical history.  An 
examiner's notation indicated that the veteran had flat feet.  

Service personnel records indicate that the veteran was 
trained as a cook and that he served as a cook and reports 
clerk.  Prior to service, he was employed as a funeral 
director and coordinated embalming.  

On April 1970 VA medical examination, the veteran complained 
of pain in the arch of the right foot following standing for 
any length of time.  The examiner noted that there was 
swelling in the dorsum of the arch.  There was full right 
ankle range of motion without ligament weakness or swelling.  
The left ankle was normal.  There was marked pes planus 
evident.  The diagnosis was severe pes planus, bilaterally.  

By June 1970 decision, the RO denied service connection for 
bilateral pes planus and a right ankle disability.  

July 1984 VA medical records reflected complaints of pain on 
the bottom of his left foot when standing.  He also 
complained of left calf weakness when standing "for a 
while."  He denied back pain.  

September 1984 VA medical records reflected complaints of 
left calf pain that became worse with standing and activity.  
He reported occasional "pins and needles."  Diagnostic 
testing was negative for adverse findings.  

September 1989 VA medical records reflected complaints of 
left leg pain that was worse with walking.  Possible 
claudication was indicated.  

In August 1994, he filed a claim of service connection for 
fungus on his right foot and left big toe.  By September 1994 
decision, the RO denied service connection for the alleged 
disability.  

In August 1996, he filed a claim of service connection for 
"prostate problems," cysts on his neck, and recurrent foot 
fungus.  He asserted that such conditions resulted from Agent 
Orange exposure.

By April 1997 decision, the RO denied service connection for 
"prostate problems" due to Agent Orange and service 
connection for a cyst on the neck due to Agent Orange.  

A March 1998 VA progress note indicated complaints of a 
"pinched nerve."

An April 1998 VA progress note reflected complaints of 
recurrent pain along the posterior aspect of the lower left 
extremity and left foot numbness.  The diagnosis was left 
lower extremity pain.  

In January 1999, he filed a claim of service connection for 
leg pain due to Agent Orange.  

An April 1999 VA progress note reflected a history of left 
calf pain and tarsal tunnel syndrome.  The possibility of 
left S1 nerve root compression was noted.  

By April 1999 decision, the RO denied service connection for 
left calf pain, tarsal tunnel syndrome, and L5-S1 nerve root 
compression.

In his June 1999 notice of disagreement, he indicated that 
his "physical problems" resulted from his duties in service 
such as recovering remains, which included strenuous activity 
including jumping from "hovering" helicopters.  He also 
indicated that he did not believe Agent Orange caused his 
present disabilities.

The veteran reiterated the above remarks in his July 1999 
substantive appeal.  Specifically, he again stated that Agent 
Orange did not cause his claimed disabilities.  He stated, 
rather, that he was assigned to graves registration and 
recovered bodies in Vietnam.  When a helicopter could not 
land, he stated that he had to jump and drag bodies to a 
location where the helicopter could land.  He reported that 
often, after jumping, his ankles, legs, and back would hurt.  
He indicated that X-ray evidence showed an old ankle fracture 
and that he was of not previously aware of any such an 
injury.  He further stated that he could only assume such 
injury took place in Vietnam.  He asserted that he often 
bandaged his ankles during service to treat swelling.

In June 2001, the Board remanded this case for further 
development.  The Board requested certain VA medical records 
and a medical opinion regarding the etiology of the veteran's 
claimed disabilities.

On December 2001 VA medical examination, the examiner noted 
that the veteran walked with a cane.  The veteran reported 
left leg pain dating back to service.  Such pain, the veteran 
stated, resulted from repeated helicopter jumps.  In any 
event, the examiner stated that an electromyography/nerve 
conduction velocity studies conducted in 1989 and 1998 did 
not show conclusively the presence of tarsal tunnel syndrome 
or left L5-S1 nerve root irritation.  Also, there was no 
evidence of polyneuropathy.  The examiner also noted that a 
June 1999 magnetic resonance imaging (MRI) angiogram of the 
left calf was negative for any vascular disorder.  An MRI of 
the lumbar spine conducted in November 1998 showed multi-
level degenerative disc disease with the additional possible 
existence of a left-sided L5-S1 disc protrusion.  An 
epidermal steroid injection did not bring relief.  The 
veteran complained of left calf pain extending to the ankle.  
He stated that his only left foot symptoms were in the heel.  
He described tingling and occasional weakness and stated that 
his symptoms were worse with activity.  It was noted that 
vascular evaluations were normal.  The examiner opined that 
there was no medical evidence to support a continuing, 
ongoing chronic condition between discharge in 1969 and 1989.  
Objective examination revealed a calf circumference of 40 
centimeters, bilaterally, and no asymmetry in strength and 
reflexes.  Straight leg raising was negative, bilaterally.  
The diagnosis was left leg pain.  The examiner stated that it 
was unlikely that any current difficulties with regard to the 
left calf would be causally related to service or any 
incident therein.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  The benefit-of-doubt rule 
does not apply when the Board has found that a preponderance 
of the evidence is against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Analysis

Service connection is only granted in instances where there 
is a present disability.  Gilpin, supra.  The medical 
evidence of record unequivocally indicates that the veteran 
does not now suffer from tarsal tunnel syndrome or left L5-S1 
nerve root irritation.  Therefore, service connection for 
such claimed disabilities is not warranted.  38 C.F.R. 
§ 3.303.  

The veteran also claims entitlement to service connection for 
left calf pain.  On December 2001 VA medical examination, the 
diagnosis was left leg pain.  However, the accompanying 
medical opinion indicated that it was unlikely that any 
current difficulties with regard to the left calf would be 
causally related to service or any incident therein.  Due to 
the lack of nexus between the currently-diagnosed disability 
and service, service connection for left calf pain is not 
warranted.  Id.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's claimed disabilities are not linked to service.  
38 U.S.C. § 5107; Gilbert, supra.  The benefit-of-doubt rule 
does not apply in this case as the preponderance of the 
competent evidence weighs against the claim.  Ortiz, 274 F.3d 
at 1365.

ORDER

Service connection for left calf pain, tarsal tunnel 
syndrome, and L5-S1 nerve root irritation is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

